DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 11-19 are under examination. 
Claim 1-10 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.
Claim 20, 21 and 23 are cancelled.
Claim 11-19 are rejected. 
No claims are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ndife et al. (US 7,070,825 B2) and in view of Strozier et al. (US 2017/0325492 A1, PCT/US2015/056401 filed 10/02/2015) and Van Scoik et al. (US 5,234,696).
Regarding claim 11, 12, 13, 14, 15 and 16, Ndife et al. discloses a method of making infant formula tablets (nutritional tablet) (‘825, col. 9, ln. 5-67). Ndife discloses a powdered formula (base powder) comprising proteins, carbohydrates and fats (‘825, col. 9, ln. 13-18). Ndife discloses the method of dry blending the powdered formula (base powder) with other ingredients (‘825, col. 9, ln. 18-21). 
Ndife does not explicitly disclose the other ingredients includes a flow agent. However, Van Strozier et al. (Strozier) discloses a method of making powdered nutritional composition comprising dry blending (‘492, [0042], [0046]-[0048], [0053]) ingredients.  Strozier discloses flowing agent as an ingredient in the nutritional composition to retard clumping or caking of the powder (‘492, [0050]). Ndife and Strozier are of the same field of endeavor of making nutritional composition with dry blending ingredients in powdered format. It would have been obvious to one of ordinary skill in the art to be motivated to use Strozier’s flowing agent as an ingredient in Ndife’s method to retard clumping or caking of Ndife’s powdered formula (intermediate powder), as taught by Strozier (‘492, [0050]). With respect to claim 11 and 15, amounts of the flow agent, Strozier teaches the flowing agent in a range of 0 to 1% by weight of the nutritional composition (‘492, col. 4, [0050]), which overlaps the cited ranges in claim 11 and 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to claim 16, Strozier discloses the flowing agent is tricalcium phosphate (‘492, [0050]). 
Ndife discloses the powdered formula is converted into tablets using known analogous techniques used in pharmaceutical industry (‘825, col. 9, ln. 45-47). Modified Ndife does not explicitly disclose the method comprising compressing the powdered formula with the flowing agent (intermediate powder) to form pre-tablet, milling the pre-tablet to a final powder, and compressing the final powder to form the infant formula tablets (nutritional tablet). However, Van Scoik et al. (Van Scoik) discloses a method of making tablets of powdered substance for oral use (‘696, col. 3, ln. 17-32). Van Scoik discloses the method of subjecting a powdered mixture to a compaction (compressing) (‘696, col. 4, ln. 33-39) to obtain a compacted material, wafer (pre-tablet) (‘696, col. 4, ln. 59-col. 5, ln. 8), milling of the compacted material, wafer (pre-tablet) (‘696, col. 5, ln. 55-61) to obtain granules, then compressing the granules (final powder) into the tablet (‘696, col. 6, ln. 14-26). Ndife and Van Scoik are of the same field of endeavor of making tablets from powdered composition for oral use. It would have been obvious to one of ordinary skill in the art to be motivated to use Van Scoik’s steps in modified Ndife’s method to since Van Scoik clearly teaches known successful steps on forming tablets of powdered materials. 
With respect to claim 11, 13 and 14, in regards to cited ranges of hardness and cited range of surface polarity; as modified Ndife uses like materials, flowing agent and powdered formula (base powder) comprising proteins, carbohydrates and fats in a like manner, dry blending step, compressing steps, and milling step as claimed, it would therefore be expected that the tablet will have the same characteristics claimed, particularly the cited ranges of hardness and surface polarity, absent a showing unexpected results. 
Regarding claim 17 and 18, modified Ndife discloses the tablet comprising the powder is reconstituted with tap water for feeding of an infant (‘825, col. 8, ln. 30-52), and teaches particles of the powder to be a size less than 250 microns (250 um). Modified Ndife does not explicitly disclose the flowing agent, tricalcium phosphate having an average particle size of no more than 5 um. However, Ndife clearly teaches the powder which is expected to comprise the flowing agent, tricalcium phosphate is reconstituted with tap water for feeding of an infant (‘825, col. 8, ln. 30-52), with the particles of the powder to be a size less than 250 microns (250 um), which overlaps the cited range. With respect to claim 18, modified Ndife discloses the powdered formula comprising lactose (agglomerated anhydrous) (‘825, col. 5, ln. 25-26; 60-64). 
Regarding claim 19, modified Ndife discloses the powdered formula comprising the protein in an amount of 8 to 23% wt., which in range with the cited range; the carbohydrate in an amount of 30 to 90% wt., which overlaps the cited range; and the lipid (fat) in an amount of 15 to 35% wt. which is in range with the cited range (‘825, col. 5, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
Applicant asserts “…the secondary reference Van Scoik, which the Examiner alleges teaches the claimed compressing steps and milling step, also does not disclose a nutritional tablet having a hardness of no more than 14 N and a surface polarity of greater than 30.5%. Indeed, Van Scoik discloses that its tablets have a hardness of 9 to 11 Strong-Cobb units (S.C.U.), which is equivalent to about 63 N to about 77 N.” Thus, the tablet hardness achieved with the method of Van Scoik is at least 4.5 times as great as the presently claimed tablet hardness of no more than 14 N. Moreover, none of the applied references disclose or suggest a tablet having a surface polarity of greater than 30.5%...”.
Applicant’s remarks are not convincing. First, the pending claims are directed to a method of making a tablet and not the product. Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The above obviousness rejections are based on combined references wherein the prior art of record meets the limitation of the claimed method. 

Applicant assert “…one of skill in the art would not combine the method of Ndife (as modified by Strozier) with the teachings of Van Scoik. As noted above, Ndife is directed to an infant formula that is compressed into tablets and subsequently dissolved (in water) prior to administration to an infant. Ndife at col. 1, lines 6-8. On the other hand, Van Scoik is directed to tablets that are formulated for oral administration and dissolving in the gastrointestinal juices. Van Scoik at Abstract.
 The problem solved by Ndife is how to make infant formula in tablet form that dissolves rapidly in water having a temperature of 30° C + 2° C. Ndife solves this problem by rigorously controlling compression pressure when making the tablet such that a film of fat is not formed on the exterior surface of the tablet. Van Scoik is not concerned with how to improve the dissolution of tablets in water. Indeed, Van Scoik teaches that its tablets are formulated for oral administration and dissolving in the gastrointestinal juices. Considering the problem solved by Ndife, one of skill in the art would not have any reason or motivation to modify Ndife with the teachings of Van Scoik particularly because Van Scoik does not disclose or otherwise suggest a method of making tablets that are formulated for dissolving in water…”. 
In response to applicant's argument that Ndife and Van Scoik are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ndife discloses the powdered formula is converted into tablets using known analogous techniques used in pharmaceutical industry (‘825, col. 9, ln. 45-47). Modified Ndife does not explicitly disclose the method comprising compressing the powdered formula with the flowing agent (intermediate powder) to form pre-tablet, milling the pre-tablet to a final powder, and compressing the final powder to form the infant formula tablets (nutritional tablet). However, Van Scoik et al. (Van Scoik) discloses a method of making tablets of powdered substance for oral use (‘696, col. 3, ln. 17-32). Van Scoik discloses the method of subjecting a powdered mixture to a compaction (compressing) (‘696, col. 4, ln. 33-39) to obtain a compacted material, wafer (pre-tablet) (‘696, col. 4, ln. 59-col. 5, ln. 8), milling of the compacted material, wafer (pre-tablet) (‘696, col. 5, ln. 55-61) to obtain granules, then compressing the granules (final powder) into the tablet (‘696, col. 6, ln. 14-26). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ndife and Van Scoik are of the same field of endeavor of making tablets from powdered composition for oral use. It would have been obvious to one of ordinary skill in the art to be motivated to use Van Scoik’s steps in modified Ndife’s method to since Van Scoik clearly teaches known successful steps on forming tablets of powdered materials. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792